                    Case 21-30503            Doc 1       Filed 09/06/21 Entered 09/06/21 09:30:25                              Desc Main
                                                           Document     Page 1 of 35

Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Zion Hotel Fund IV, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5720 Creedmoor Road
                                  Suite 205
                                  Raleigh, NC 27612-2382
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Wake                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 21-30503                Doc 1      Filed 09/06/21 Entered 09/06/21 09:30:25                                    Desc Main
                                                              Document     Page 2 of 35
Debtor    Zion Hotel Fund IV, LLC                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                    Case 21-30503                   Doc 1         Filed 09/06/21 Entered 09/06/21 09:30:25                                Desc Main
                                                                    Document     Page 3 of 35
Debtor    Zion Hotel Fund IV, LLC                                                                         Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor      See Attachment                                                Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                    Case 21-30503    Doc 1        Filed 09/06/21 Entered 09/06/21 09:30:25                      Desc Main
                                                    Document     Page 4 of 35
Debtor   Zion Hotel Fund IV, LLC                                                     Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                    Case 21-30503            Doc 1       Filed 09/06/21 Entered 09/06/21 09:30:25                                Desc Main
                                                           Document     Page 5 of 35
Debtor    Zion Hotel Fund IV, LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 6, 2021
                                                  MM / DD / YYYY


                             X   /s/ Anuj N. Mittal                                                       Anuj N. Mittal
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Michael L. Martinez                                                   Date September 6, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michael L. Martinez
                                 Printed name

                                 Grier Wright Martinez, PA
                                 Firm name

                                 521 E. Morehead St., Suite 440
                                 Charlotte, NC 28202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     704 332-0209                  Email address      mmartinez@grierlaw.com

                                 39885 NC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                    Case 21-30503            Doc 1      Filed 09/06/21 Entered 09/06/21 09:30:25                          Desc Main
                                                          Document     Page 6 of 35
Debtor     Zion Hotel Fund IV, LLC                                                          Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                   Chapter      11
                                                                                                                         Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                     Pending Bankruptcy Cases Attachment



Debtor     Aarna Hotels, LLC                                                       Relationship to you               Affiliate
District   Western District of North Carolina         When     4/29/21             Case number, if known             21-30249
Debtor     Sri Vari CRE Development LLC                                            Relationship to you               Affiliate
District   Western District of North Carolina         When     4/29/21             Case number, if known             21-30250




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 6
  Case 21-30503       Doc 1    Filed 09/06/21 Entered 09/06/21 09:30:25          Desc Main
                                 Document     Page 7 of 35

                 RESOLUTIONS OF THE MEMBERS AND MANAGER
                                    of
                          ZION HOTEL FUND IV, LLC

        The undersigned, being the sole Manager and all of the Members of Zion Hotel Fund IV,
LLC, a North Carolina limited liability company (the “Company”), do hereby adopt the
following resolutions by affixing their signatures hereto, which actions by written consent are
taken in lieu of holding a special meeting of the Members and/or Manager of the Company.

      WHEREAS, the Company was organized under the laws of the State of North Carolina
on February 28, 2018 upon the filing of Articles of Organization (the “Articles”) with the
Department of the Secretary of State for the State of North Carolina;

       WHEREAS, on February 29, 2018, the Company’s members executed that certain
Operating Agreement of Zion Hotel Fund IV, LLC (the “Operating Agreement”), which currently
governs relationships among the Company and its members, as well as the Company’s
operations and financial affairs;

       WHEREAS, Anuj N. Mittal currently serves as the Company’s sole Manager;

     WHEREAS, Vinita J. Mittal currently holds ninety percent (90%) of the Company’s
Membership Interests and Anuj N. Mittal currently holds ten percent (10%) of the Company’s
Membership Interests;

       WHEREAS, pursuant to Article 3.2 of the Operating Agreement, the Manager is
delegated complete responsibility over the business and affairs of the Company, except only as
to those certain acts requiring approval of the Members pursuant to the Articles, the Operating
Agreement, or applicable law;

        WHEREAS, although the filing or commencement of a voluntary case under Title 11 of
the U.S. Code is not an action requiring the consent of the Company’s Members pursuant to the
Articles, the Operating Agreement, or applicable law, the Members are, out of an abundance of
caution, executing these resolutions for the purpose of acknowledging their consent thereto; and

       WHEREAS, the undersigned deem it to be in the best interest of the Company to file a
voluntary petition in the United States Bankruptcy Court for the Western District of North
Carolina pursuant to Chapter 11 of Title 11 of the United States Code.

       NOW, THEREFORE, IT IS HEREBY:

        RESOLVED: That Anuj N. Mittal, as the Company’s Manager, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11
voluntary bankruptcy case on behalf of the Company; and further

        RESOLVED: That Anuj N. Mittal, as the Company’s Manager, is authorized and
directed to appear in all bankruptcy proceedings on behalf of the Company, and to otherwise do
and perform all acts and deeds, and to execute and deliver all necessary documents, on behalf of
the Company in connection with such bankruptcy case; and further
  Case 21-30503       Doc 1    Filed 09/06/21 Entered 09/06/21 09:30:25           Desc Main
                                 Document     Page 8 of 35

        RESOLVED: That Anuj N. Mittal, as the Company’s Manager, is authorized and
directed to employ the law firm of Grier Wright Martinez, PA to represent the Company in such
bankruptcy case; and further

     RESOLVED: That Anuj N. Mittal shall have the uniliteral authority as Manager of the
Company to make all decisions in connection with the Company’s bankruptcy proceeding.

       These actions are taken and are effective as of the 3d day of September, 2021.



                                                   By:
                                                           Anuj N. Mittal, as Manager



                                                   By:
                                                           Vinita J. Mittal, as Member



                                                   By:
                                                           Anuj N. Mittal, as Member
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                       Desc Main
                                                                   Document     Page 9 of 35




 Fill in this information to identify the case:

 Debtor name         Zion Hotel Fund IV, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 6, 2021                       X /s/ Anuj N. Mittal
                                                                       Signature of individual signing on behalf of debtor

                                                                       Anuj N. Mittal
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 21-30503                    Doc 1         Filed 09/06/21 Entered 09/06/21 09:30:25                                      Desc Main
                                                                      Document     Page 10 of 35

 Fill in this information to identify the case:
 Debtor name Zion Hotel Fund IV, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF NORTH                                                                                    Check if this is an
                                                CAROLINA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Hudson Park Capital                                                                                                                                                  $2,000,000.00
 II, LP
 110 E 40th Street
 #903
 New York, NY 10016
 Mr. Sunil Jain                                                                                                                                                         $900,000.00
 c/o Allied Creation
 550 South Hill St.,
 Ste. 928
 Los Angeles, CA
 90013
 Sterling Holdings,                                                                                                                                                   $1,500,000.00
 LLC
 Attn: Mr. Devendra
 Mangalick
 c/o Gemco
 International, Inc.
 8441 Wayzata Blvd.,
 Ste. 360
 Minneapolis, MN
 55426




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                   Case 21-30503                            Doc 1               Filed 09/06/21 Entered 09/06/21 09:30:25                                                           Desc Main
                                                                                 Document     Page 11 of 35
 Fill in this information to identify the case:

 Debtor name            Zion Hotel Fund IV, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        3,892,319.30

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        3,892,319.30


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        4,400,000.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           4,400,000.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                    Desc Main
                                                                  Document     Page 12 of 35
 Fill in this information to identify the case:

 Debtor name         Zion Hotel Fund IV, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                               Check if this is an
                                                                                                                               amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                              12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                             Current value of
                                                                                                                               debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used      Current value of
                                                                                                     for current value          debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Ownership Interest in Iris Hotel Holding, LLC                  93.46%    %      Tax records                        $3,867,319.30



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25              Desc Main
                                                                  Document     Page 13 of 35
 Debtor         Zion Hotel Fund IV, LLC                                                       Case number (If known)
                Name


                     Investment in Mytonomy, Inc. (start up
            15.2.    company)                                                       minimal   %      Tax records                   $25,000.00



 16.        Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
            Describe:


 17.        Total of Part 4.                                                                                                $3,892,319.30
            Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  Case 21-30503                       Doc 1           Filed 09/06/21 Entered 09/06/21 09:30:25                                         Desc Main
                                                                       Document     Page 14 of 35
 Debtor          Zion Hotel Fund IV, LLC                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                         $3,892,319.30

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $3,892,319.30            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,892,319.30




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                    Desc Main
                                                                  Document     Page 15 of 35
 Fill in this information to identify the case:

 Debtor name         Zion Hotel Fund IV, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                                 Desc Main
                                                                  Document     Page 16 of 35
 Fill in this information to identify the case:

 Debtor name         Zion Hotel Fund IV, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Mecklenburg County Tax Collector                          Check all that apply.
           PO Box 31457                                                 Contingent
           Charlotte, NC 28231-1457                                     Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   50727                               Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                                                Desc Main
                                                                  Document     Page 17 of 35
 Debtor       Zion Hotel Fund IV, LLC                                                                         Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                         $0.00    $0.00
           NC Dept of Revenue Bankruptcy                             Check all that apply.
           Unit                                                         Contingent
           PO Box 1168                                                  Unliquidated
           Raleigh, NC 27602-1168                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                         $0.00    $0.00
           Securities and Exchange                                   Check all that apply.
           Commission                                                   Contingent
           Office of Reorganization                                     Unliquidated
           950 East Paces Ferry Rd, N.E.                                Disputed
           Atlanta, GA 30326-1328
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $2,000,000.00
           Hudson Park Capital II, LP                                                  Contingent
           110 E 40th Street #903                                                      Unliquidated
           New York, NY 10016                                                          Disputed
           Date(s) debt was incurred 3/18/2019
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $900,000.00
           Mr. Sunil Jain                                                              Contingent
           c/o Allied Creation                                                         Unliquidated
           550 South Hill St., Ste. 928                                                Disputed
           Los Angeles, CA 90013
                                                                                   Basis for the claim:
           Date(s) debt was incurred 1/1/2020
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $1,500,000.00
           Sterling Holdings, LLC
           Attn: Mr. Devendra Mangalick                                                Contingent
           c/o Gemco International, Inc.                                               Unliquidated
           8441 Wayzata Blvd., Ste. 360                                                Disputed
           Minneapolis, MN 55426
                                                                                   Basis for the claim:
           Date(s) debt was incurred 1/13/2020
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                                  Desc Main
                                                                  Document     Page 18 of 35
 Debtor       Zion Hotel Fund IV, LLC                                                             Case number (if known)
              Name


   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.1       Rory D. Whelehan
           Whelehan Law Firm, LLP                                                                Line     3.3
           200 North Main St., Ste. 301-D
                                                                                                        Not listed. Explain
           Greenville, SC 29601

 4.2       Scott P. Vaughn
           McGuire Woods LLP                                                                     Line     3.1
           201 North Tryon St., Ste. 3000
                                                                                                        Not listed. Explain
           Charlotte, NC 28202


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +    $                  4,400,000.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                    4,400,000.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                      Desc Main
                                                                  Document     Page 19 of 35
 Fill in this information to identify the case:

 Debtor name         Zion Hotel Fund IV, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.        State what the contract or                   Operating Agreement
             lease is for and the nature of               of Zion Hotel Fund IV,
             the debtor's interest                        LLC dated February 29,
                                                          2018
                  State the term remaining
                                                                                         Anuj N. and Vinita J. Mittal
             List the contract number of any                                             104 Green Park Ln
                   government contract                                                   Cary, NC 27518


 2.2.        State what the contract or                   Operating Agreement
             lease is for and the nature of               of Iris Hotels Holdings,
             the debtor's interest                        LLC dated 12/1/2019;
                                                          Debtor owns100% of
                                                          Class A Units;
                                                          Charlotte Harris
                                                          Corners owns 100% of
                                                          Class B Units                  Charlotte Harris Corners Mariott Hotel
                  State the term remaining                                               Investors Fund, LP
                                                                                         Attn: Tony T. Zhang, Manager
             List the contract number of any                                             2101 Queens Rd. W
                   government contract                                                   Charlotte, NC 28207


 2.3.        State what the contract or                   Iris Hotels Holding, LLC
             lease is for and the nature of               Operating Agreement
             the debtor's interest                        dated 12/1/2019;
                                                          Debtor owns 100% of
                                                          Class A Units; CLT
                                                          Airport owns 100% of
                                                          Class D Units
                  State the term remaining                                               CLT Airport Aloft EB-5 LP
                                                                                         Attn: MJM Grp. Managers, General Partner
             List the contract number of any                                             5720 Creedmoor Rd., Ste. 205
                   government contract                                                   Raleigh, NC 27612




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                  Desc Main
                                                                  Document     Page 20 of 35
 Fill in this information to identify the case:

 Debtor name         Zion Hotel Fund IV, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Anuj N. Mittal                    104 Green Park Ln.                                Hudson Park Capital                D
                                               Cary, NC 27518                                    II, LP                             E/F       3.1
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                          Desc Main
                                                                  Document     Page 21 of 35



 Fill in this information to identify the case:

 Debtor name         Zion Hotel Fund IV, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                    Gross revenue
       which may be a calendar year                                                            Check all that apply                  (before deductions and
                                                                                                                                     exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                          $-25,228.00
       From 1/01/2021 to Filing Date                                                                        Real Estate
                                                                                                            Development/Investm
                                                                                                   Other    ent


       For prior year:                                                                             Operating a business                      $-7,939,384.00
       From 1/01/2020 to 12/31/2020                                                                         Real Estate
                                                                                                            Development/Investm
                                                                                                   Other    ent


       For year before that:                                                                       Operating a business                          $-46,499.00
       From 1/01/2019 to 12/31/2019                                                                         Real Estate
                                                                                                            Development/Investm
                                                                                                   Other    ent

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue     Gross revenue from
                                                                                                                                     each source
                                                                                                                                     (before deductions and
                                                                                                                                     exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  Case 21-30503                   Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                                 Desc Main
                                                                  Document     Page 22 of 35
 Debtor       Zion Hotel Fund IV, LLC                                                                   Case number (if known)




           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Hudson Park Capital II, LP                                  Approximate                   $1,200,000.00           Paydown of debt guaranteed by
               110 E 40th Street #903                                      ly 10/30/2020                                         Anuj Mittal
               New York, NY 10016
               Creditor

       4.2.    May be additional payments                                                                          $0.00         Will update if necessary upon
                                                                                                                                 bookkeeper returning from
                                                                                                                                 vacation

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                  Case 21-30503                   Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                                   Desc Main
                                                                  Document     Page 23 of 35
 Debtor       Zion Hotel Fund IV, LLC                                                                       Case number (if known)



               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.1.    Hudson Park Capital II, LP                        Hudson Park                  C/O Scott P. Vaughn,                        Pending
               UCC Sale                                          Capital II, LP has           McGuire Woods LLP                           On appeal
                                                                 noticed a public             201 North Tryon St., Ste.
                                                                                                                                          Concluded
                                                                 sale of Zion                 3000
                                                                 Hotels Holding,              Charlotte, NC 28202
                                                                 LLC's twelve
                                                                 million Class A
                                                                 Units of
                                                                 membership
                                                                 interests in Iris
                                                                 Hotels Holding,
                                                                 LLC (93.46% of
                                                                 the Class A Units)
                                                                 for September 7,
                                                                 2021 at 1:00 pm.


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                                Desc Main
                                                                  Document     Page 24 of 35
 Debtor        Zion Hotel Fund IV, LLC                                                                   Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     Grier Wright Martinez PA
                 521 E. Morehead St., Ste. 440
                 Charlotte, NC 28202                                                                                           09/03/2021             $7,717.00

                 Email or website address
                 mmartinez@grierlaw.com

                 Who made the payment, if not debtor?
                 Anuj N. Mittal



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value
       13.1 JNC Group LLC
       .    Attn: Dr. Vinod K. Jindel,
                Manager
                5305 Winding View Ln.
                Raleigh, NC 27615                                Payoff of outstanding loan                              11/18/2020             $1,048,665.96

                Relationship to debtor



       13.2 May be additional transfers                          Will update if necessary upon
       .                                                         bookkeeper returning from vacation                                                         $0.00

                Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                  Case 21-30503                   Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                           Desc Main
                                                                  Document     Page 25 of 35
 Debtor        Zion Hotel Fund IV, LLC                                                                  Case number (if known)



    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Georgia's Own Credit Union                      XXXX-5959                   Checking                 4/5/2021                      $123,588.37
                 PO Box 105205                                                               Savings
                 Atlanta, GA 30348
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                                  Desc Main
                                                                  Document     Page 26 of 35
 Debtor      Zion Hotel Fund IV, LLC                                                                    Case number (if known)



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Iris Hotels Holdings, LLC                        Real Estate Holding Company                      EIN:
             5720 Creedmoor Rd., Ste. 205
             Raleigh, NC 27612                                                                                 From-To      3/5/2018 - current date




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                                  Desc Main
                                                                  Document     Page 27 of 35
 Debtor      Zion Hotel Fund IV, LLC                                                                    Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.2.    Hudson Park Capital II, LP                       Debtor liquidated an investment in               EIN:
             110 E 40th Street #903                           Hudson Park Capital II, LP during
             New York, NY 10016                               11/2020                                          From-To



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       A.T. Allen & Company, L.L.P. CPAS                                                                                          2018 - current date
                    2245 Gateway Access Pt. Ste. 201
                    Raleigh, NC 27607
       26a.2.       Finexeo, Inc.                                                                                                              2018 - current date
                    5720 Creedmoor Rd., Ste. 205
                    Raleigh, NC 27612-5318

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       A. T. Allen & Company, LLP                                                                                                 2018 - current date
                    2245 Gateway Access Point, #201
                    Raleigh, NC 27607

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       A. T. Allen & Company, LLP
                    2245 Gateway Access Point, #201
                    Raleigh, NC 27607
       26c.2.       Finexeo, Inc.
                    5720 Creedmoor Rd., Ste. 205
                    Raleigh, NC 27612-5318

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory         The dollar amount and basis (cost, market,
                inventory                                                                                             or other basis) of each inventory

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                              Desc Main
                                                                  Document     Page 28 of 35
 Debtor      Zion Hotel Fund IV, LLC                                                                    Case number (if known)



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Anuj N. Mittal                                 5720 Creedmoor Rd., Ste. 205                        Member-Manager                      10%
                                                      Raleigh, NC 27612

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Vinita J. Mittal                               5720 Creedmoor Rd., Ste. 205                        Member                              90%
                                                      Raleigh, NC 27612



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates            Reason for
                                                                 property                                                                 providing the value
       30.1 Anuj N. Mittal
       .    104 Green Park Ln
               Cary, NC 27518                                    $1,505,000.00                                           10/30/2020       Distribution

               Relationship to debtor
               Member-Manager


       30.2 Anuj N. Mittal
       .    104 Green Park Ln.
               Cary, NC 27518                                    $25,000.00                                              2/23/2021        Distribution

               Relationship to debtor
               Member-Manager


       30.3 Anuj N. Mittal
       .    104 Green Park Ln.
               Cary, NC 27518                                    $400,000.00                                             3/15/2021        Distribution

               Relationship to debtor
               Member-Manager


       30.4 Vinita Mittal
       .    104 Green Park Ln.
               Cary, NC 27518                                    $150,000.00                                             3/18/2021        Distribution

               Relationship to debtor
               Member




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                            Desc Main
                                                                  Document     Page 29 of 35
 Debtor      Zion Hotel Fund IV, LLC                                                                    Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.5 Anuj N. Mittal
       .    104 Green Park Ln.
               Cary, NC 27518                                    $123,588.37                                             4/5/2021          Distribution

               Relationship to debtor
               Member-Manager


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 6, 2021

 /s/ Anuj N. Mittal                                                     Anuj N. Mittal
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                        Desc Main
                                                                  Document     Page 30 of 35
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re       Zion Hotel Fund IV, LLC                                                                           Case No.
                                                                                      Debtor(s)                Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                   $                25,000.00
             Prior to the filing of this statement I have received                                         $                25,000.00
             Balance Due                                                                                   $                       0.00

2.     $    1,738.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Anuj N. Mittal

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Anuj N. Mittal paid a trust deposit of $25,000 to Grier Wright Martinez, PA, as an initial retainer. $5,979.00 was
                 applied to pre-petition work, $1,738.00 was used to satisfy the filing fee, and $17,283.00 remains on account for
                 post-petition work. Notwithstanding anything herein to the contrary, the debtor has agreed to pay post-petition
                 fees and expenses approved by the Bankruptcy Court.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Continued representation of the debtor in the event the case is converted from chapter 11 to another chapter of
               the U.S. Bankruptcy Code.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     September 6, 2021                                                                /s/ Michael L. Martinez
     Date                                                                             Michael L. Martinez
                                                                                      Signature of Attorney
                                                                                      Grier Wright Martinez, PA
                                                                                      521 E. Morehead St., Suite 440
                                                                                      Charlotte, NC 28202
                                                                                      704 332-0209 Fax: 704 332-0215
                                                                                      mmartinez@grierlaw.com
                                                                                      Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25                                 Desc Main
                                                                  Document     Page 31 of 35
                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Zion Hotel Fund IV, LLC                                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Anuj N. Mittal                                                                       10%                                        Membership
 104 Green Park Lane
 Cary, NC 27518

 Vinita J. Mittal                                                                     90%                                        Membership
 104 Green Park Lane
 Cary, NC 27518


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date September 6, 2021                                                      Signature /s/ Anuj N. Mittal
                                                                                            Anuj N. Mittal

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25             Desc Main
                                                                  Document     Page 32 of 35




                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Zion Hotel Fund IV, LLC                                                                   Case No.
                                                                                  Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       September 6, 2021                                         /s/ Anuj N. Mittal
                                                                       Anuj N. Mittal/Manager
                                                                       Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 21-30503   Doc 1   Filed 09/06/21 Entered 09/06/21 09:30:25   Desc Main
                             Document     Page 33 of 35


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      Anuj N. and Vinita J. Mittal
                      104 Green Park Ln
                      Cary, NC 27518


                      Anuj N. Mittal
                      104 Green Park Ln.
                      Cary, NC 27518


                      Charlotte Harris Corners Mariott Hotel
                      Investors Fund, LP
                      Attn: Tony T. Zhang, Manager
                      2101 Queens Rd. W
                      Charlotte, NC 28207


                      CLT Airport Aloft EB-5 LP
                      Attn: MJM Grp. Managers, General Partner
                      5720 Creedmoor Rd., Ste. 205
                      Raleigh, NC 27612


                      Hudson Park Capital II, LP
                      110 E 40th Street #903
                      New York, NY 10016


                      Internal Revenue Service
                      PO Box 7346
                      Philadelphia, PA 19101-7346


                      Mecklenburg County Tax Collector
                      PO Box 31457
                      Charlotte, NC 28231-1457


                      Mr.   Sunil Jain
                      c/o   Allied Creation
                      550   South Hill St., Ste. 928
                      Los   Angeles, CA 90013


                      NC Dept of Revenue Bankruptcy Unit
                      PO Box 1168
                      Raleigh, NC 27602-1168


                      Rory D. Whelehan
                      Whelehan Law Firm, LLP
                      200 North Main St., Ste. 301-D
                      Greenville, SC 29601
Case 21-30503   Doc 1   Filed 09/06/21 Entered 09/06/21 09:30:25   Desc Main
                         Document     Page 34 of 35



                  Scott P. Vaughn
                  McGuire Woods LLP
                  201 North Tryon St., Ste. 3000
                  Charlotte, NC 28202


                  Securities and Exchange Commission
                  Office of Reorganization
                  950 East Paces Ferry Rd, N.E.
                  Atlanta, GA 30326-1328


                  Sterling Holdings, LLC
                  Attn: Mr. Devendra Mangalick
                  c/o Gemco International, Inc.
                  8441 Wayzata Blvd., Ste. 360
                  Minneapolis, MN 55426
                 Case 21-30503                    Doc 1          Filed 09/06/21 Entered 09/06/21 09:30:25              Desc Main
                                                                  Document     Page 35 of 35



                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Zion Hotel Fund IV, LLC                                                                    Case No.
                                                                                  Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Zion Hotel Fund IV, LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 6, 2021                                                   /s/ Michael L. Martinez
 Date                                                                Michael L. Martinez
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Zion Hotel Fund IV, LLC
                                                                     Grier Wright Martinez, PA
                                                                     521 E. Morehead St., Suite 440
                                                                     Charlotte, NC 28202
                                                                     704 332-0209 Fax:704 332-0215
                                                                     mmartinez@grierlaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
